Case 5:18-cr-OO427-F.]S Document 71 Filed 02/08/19 Page 1 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

_VS_ Case NO_ 5:18-cr-00427-FJS-1

Daitwaun Fair

 

Defendant.

 

NGTICE OF APPEARANCE

I, the undersigned, hereby appear as Attorney of Record on behalf of the Defendant in the
above-entitled case.

~~~~N

IWill appear as lead counsel for the defendant

ij I will appear as co-counsel for the defendant, in addition to

 

Please accept my appearance as substitute counsel for the defendant, in place of
Randi duda Bianco, Esq. , Who previously appeared on behalf
of the defendant in this case.

 

~~~~~

I certify that l have either completed six credit hours in federal criminal defense
continuing education Within the past two years or, if not, that l Will do so Within 30 days
from filing this notice of appearance Federal criminal defense educational opportunities
are available by contacting the Northern District of New York Federal Public Defender’s
Office.

l further certify that I am registered for Electronic Case Filing and am familiar With

General Order #22.
f
Anas Saleh //l

Name (Prinred) (sign£u?e)

 

 

2/7/19

(Date)

 

Case 5:18-cr-OO427-F.]S Document 71 Filed 02/08/19 Page 2 of 6
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF NEW YORK

 

DECLARATION
OF
SPONSOR

Petmon Of: Anas Sa|eh, Esq_

 

 

STATE OF NEW YORK Onondaga
COUNTY OF

 

|man A rah m E .
b a ’ Sq ,being duly sworn, depose and say:

1. That l am an attorney associated With the law firm of Abraham Law’ PLLC ,

and am a member in good standing With the United States District Court for the Northern District of

New York. My NYND Ba;r Ron Number is; 514517

 

2. Imake this Declaration in support of the admission of Anas Saieh’ Esq'

Anas Saleh, Esq. 2011

since ,

 

3. l have known
and find him/ her to be of high moral character and suitable for admission to the United States District
Court for the Northern District of New York.

~~~,~./~~

I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge

Dated this 774 ,day of FC§>[?,G//y/) , 2013

 

 

SPONSOR

w :\attyadm\DeclararioxLof_Sponsor
Fonn Datc: 111/2018

Case 5:18-cr-OO427-F.]S Document 71 Filed 02/08/19 Page 3 of 6
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE APPLICATION

 

 

 

OF PETITION FOR
' ADMISSION TO PRACTICE
Anas Saleh, Esq.
l, Anas Saleh, ESq. , being swom, depose and say:
1. That l reside at 5963 Hebrides Trail , Cicero , NY 13039 and my
office address is 404 Oak SL STE 233 , Syl’aCUSe , NY \13203

 

2. Thatl was admitted to practice in the courts of the State of N€W YOTK on 02/23/2012, by

 

the FOUVth Department.

3. That l graduated from SYVBCUSS UniVerSitY COH€Q@ Of LaW Law School on 05/15/2011

 

after having completed the required courses of study.
4. That I have never been held in contempt of court, censured, suspended or disbarred by any court,1

5. ThatI am also admitted to practice in the following States, territories, districts, commonwealths or
other courts of the United States:

BAR DATE

 

 

 

 

 

 

 

6. That I have read, and am familiar with: The J udicial Code (Title 28 U.S.C.)', the Federal Rules of Civil
Procedure and the Federal Rules of Evidence for the District Courts; the Federal Rules of Criminal
Procedure for the District Courts; the Local Rules and General Orders for the Northern District of New
York; and the N.Y.S. Rules of Professional Conduct and will faithfully adhere thereto.

WHEREFORE it is respectfully requested that this court order that Petitioner,

AnaS Saieh, ESQ- , be admitted to practice before the Bar of this Court.

 

l declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge
`ti\
, day of pcb‘“’"\] , 20 l 2 .
/ t

Dated this q
////"’i
PETITIONER

ll n;.~,.;.»l.'.,,. nwl,.w ;M,.,.,J 1.‘, ~...` r*,`....¢ ,,..;/.,. m m.,,,.,.,.'m. ,1,;n D,,,;¢:A.,, m..m¢ z\,. ,.H,.,`l,~)

Case 5:18-cr-OO427-F.]S Document 71 Filed 02/08/19 Page 4 of 6

United States District Court
Northern District of New York

NEW ATTORNEY E-FILING REGISTRATION FORM

Enter your full name, as il will appear on your o]j£icial Adml`ssion Cerlz]icate. Select your method of

NAME:

©
©

00

l

admission and enter the required information Complete and si gn the Oath. on Admission.

55 Sr. C ]r.

First Middle Last

 

ADMISSION gee L.R. ss.i(b)
Applicants who are not admitted to practice in the Federal Courts of New York.

RECIPROCAL ADMISSION see Ln. ss.i(c)
A member in good standing of the bar of the U.S. District Court for the Eastern, Western or Southem
District of New York. [DECLARATloN oF sPoNsoR NoT REQUIRED]

PRO HAC VICE ADMISSION see L.R. 83.1(d)
Motion for Limited Admission Pro Hac Vice in 5518°9”00427":‘]3'1
Applicant required to file a Pro Hac Vice access request in PACER. (Case number)

Email address asaleh@salehesq.com

FEDERAL GOVERNMENT ATTORNEY see L R. 83. 1191
© Attorney appointed under 28 U S C. Section 541-543 or employed by the U S
Government who is admitted to practice in other Federal Districts
Attorney m the employ of the United States Government who is n____ot admitted
in other Federal Distriets [cERTIFchTE oF soon sTANDING REQUIRED]

SPECIAL GROUP ADMISSION CEREMONY [oRDER a DECLARATION or sPoNsoR No'r REQUIRED]
Admission at the Special Ceremony Scheduled on / / in NY.

BIENNIAL READMISSION TO THE NORTHERN DISTRICT OF NEW YORK IN
ACCORDANCE WITH LOCAL RULE 83.1(a)5.
Oath on Admission

Ana$ Saieh do solemnly swear (or affirm) that as an attorney and

counselor of this Court l will conduct myself uprightly and according to law and that l will support the
Constitution of the United States

Dated: Ol / 19’}/ <9\@)\$

 

Allorney Signalure

 

Case 5:18-cr-OO427-F.]S Document 71 Filed 02/08/19 Page 5 of 6

UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE APPLICATION OF

Anas Saleh, Esq. ORDER

TO BE ADMITTED TO THE UNITEI) STATES
DISTRICT C()URT FOR THE NORTHERN
DISTRICT ()F NEW YORK

 

Upon fulfilling the requirements set forth in Local Rule 83.l of the Northern District of

New York, AHHS Sal€h, ESq~ is hereby accepted for

 

|:l Permanent Admission to practice in the United States District Court for the
Northern District of New York.

Pro Hac Vice Admission to practice in the United States District Court for the
Northern District of New York for the particular case of :
5:18-cr-O()427-FJS-l USA v. Fair, et al

 

lT iS SO ORDERED

Dated :

 

 

[:l U.S. District Judge
[___i U.S. Magistrate Judge

Case 5:18-cr-OO427-F.]S Document 71 Filed 02/08/19 Page 6 of 6

SUPREME COURT OF
THE STATE OF NEW YORK
APPELLATE DIVISION, FOURTH DEPARTMENT
ROCHESTER, NEW YORK

I, ALAN L. ROSS, _Deputy Clerk of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, State of
New York, do hereby certify that

Anas Saleh

was duly admitted to practice as an attorney and counselor at
law in all courts of this state by this Court on February 23,
2012, and appears in good standing upon the roll of attorneys
and counselors, and other records, in this o]fice and has
registered with the administrative office of the Courts as required
by Judiciary Law §468-a.

IN I/VITNESS I/VHEREOF, I have
hereunto set my hand and affixed the
seal of this Court, at the City of
Rochester, December 11, 2018.

WQ )-A

Deputy Clerk of the Court

 

